Title: To George Washington from Alexander Hamilton, 13 February 1783
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir
                            Philadelphia Feby 13th 1783
                        
                        Flattering myself that your knowlege of me will induce you to receive the observations I make as dictated by
                            a regard to the public good, I take the liberty to suggest to you my ideas on some matters of delicacy and importance. I
                            view the present juncture as a very interesting one—I need not observe how far the temper and situation of the army make
                            it so—The state of our finances was perhaps never more critical. I am under injunctions which will not permit me to
                            disclose some facts that would at once demonstrate this position, but I think it probable you will be possessed of them
                            through another channel. It is however certain that there has scarcely been a period of the revolution which called more
                            for wisdom and decision in Congress. Unfortunately for us we are a body not governed by reason or foresight, but by
                            circumstances. It is probable we shall not take the proper measures; and if we do not a few months may open an
                            embarrassing scene. This will be the case whether we have peace or a continuance of the war.
                        If the war continues it would seem that the army must in June subsist itself to defend
                                the country; if peace should take place it will subsist itself to procure justice to itself. It appears to be a prevailing opinion in the army that the disposition to
                            recompence their services will cease with the necessity for them; and that if they once lay down their arms, they 
                            part with the means of obtaining justice. It is to be lamented that appearances afford to much ground for their distrust.
                        It becomes a serious inquiry what is the true line of policy? The claims of the army urged with moderation,
                            but with firmness, may operate on those weak minds which are influenced by their apprehensions more than by their judgments,
                            so as to produce a concurrence in the measures which the exigencies of affairs demand. They may add weight to the
                            applications of Congress to the several states. So far an useful turn may be given to them. But the difficulty will be to
                            keep a complaining and suffering army within the bounds of
                            moderation.
                        This Your Excellency’s influence must effect-- In order to it, it will be adviseable not to discountenance
                            their endeavours to procure redress, but rather by the intervention of confidential and prudent persons, to take the direction of them. This however must not appear: it is of moment to the public
                            tranquillity that your Excellency should preserve the confidence of the army without losing that of the people. This will
                            enable you in case of extremity to guide the torrent, and to bring order perhaps even good, out of confusion. ’Tis a part
                            that requires address; but ’tis one, which your own situation as well as the welfare of the community points out. 
                        I will not conceal from Your Excellency a truth which it is necessary you should know. An idea is propagated
                            in the army that delicacy carried to an extreme prevents your espousing its interests with sufficient warmth. The falsehood
                            of this opinion no one can be better acquainted with than myself, but it is not the less mischievous for being false. Its
                            tendency is to impair that influence, which you may exert with advantage, should any commotions unhappily ensue, to
                            moderate the pretensions of the army and make their conduct correspond with their duty.
                        The great desideratum at present is the establishment of general funds, which
                            alone can do Justice to the creditors of the United State (of whom the army forms the most meritorious class)—restore
                            public credit and supply the future wants of government. This is the object of all men of sense; in this the influence of
                            the army, properly directed, may cooperate.
                        The intimations I have thrown out will suffice to give Your Excellency a proper conception of my sentiments.
                            You will judge of their reasonableness or fallacy; but I persuade myself you will do justice to my motives. I have the
                            honor to be With great respect Your Excellency’s Most Obedt servt
                        
                            Alx. Hamilton
                        
                        
                            General Knox has the confidence of the army & is a man of sense—I think he may be safely made use
                                of: Situated as I am Your Excellency will feel the confidential nature of these observations.
                        
                    